DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present Office action is made in response to the amendment filed on 10/23/2020. It is noted that in the amendments applicant has made changes in the claims. Regarding to the claims, applicant has amended claims 1, 16, and 35, and claims 64-66 are newly added claims. 
Response to Arguments
	Applicant’s arguments, see Applicant Arguments/Remarks made in an amendment, filed 10/23/2020, with respect to claims 1 and 35 have been fully considered and are persuasive. 
Election/Restrictions
Claims 1, 2, 6, 9, 10, 16, 17, 35, 50, 52-54, 56-58 and 60-66 are allowable. Claim 56, previously withdrawn from consideration as a result of a restriction requirement, include all the limitation of an allowable claim. Pursuant of a restriction requirement, include all the limitation of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Invention I-III, as set forth in the Office action mailed on 07/26/2017, is hereby withdrawn, and Claims 56 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 
Reasons for Allowance
Claims 1, 2, 6, 9, 10, 16, 17, 35, 50, 52-54, 56-58 and 60-66 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 35 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. 
Regarding claim 1, the prior art fails to teach a display pixel comprising one or more micro-LED lasers having a separate and individual light spreader provided in correspondence with each of one or more micro-LED lasers for increasing the emission angle of light emitted by each of one or more micro-LED lasers in array of display pixels, wherein the separate and individual light spreader is disposed on only one of the one or more micro-LED lasers and exclusively directly above or below and in contact with the only one of the one or more micro-LED lasers. Claims 2, 6, 9, 10, 16, 17, 50, 52-54, 56-58 and 63-66 are dependent on claim 1, and are therefore allowable.
Regarding claim 35, the prior art fails to teach a method of making a micro-LED laser display comprising: disposing a corresponding separate and individual light spreader on each of the micro-LED lasers on the source wafer, wherein each corresponding separate and individual light spreader is dispose on only one of the micro-LED lasers and exclusively directly above or below the only one of the one or more micro-LED lasers. Claims 60-62 are dependent on claim 35, and are therefore allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0317132: teaches a micro-LED display comprising a micro-lens disposed on the micro-LED pixel for increasing the extraction of light. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872